Candeek, J.
1. The judgment oí a judge of the superior court in vacation, appointing trustees, can not be reviewed by this court upon a fast writ of error ,■ notwithstanding there was also in the petition a. prayer for injunction, it appearing that no action was taken by the court upon the application for injunction.
2. Under the ruling of this court in the case of Smith v. Willis, 105 Ga. 840, and upon application of counsel for the plaintiff in error, it is ordered that this case be transferred to the docket of the next term.

All the Justices concurring, except Lumpkin, P. J., absent.